Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art Commentary
USP 20090218289 to Brings describes an ion exchange resin-based water purification process in which monodisperse macroporous ionex beads having a bead diameter of 350-550 μm are used [0032].  Brings teaches that small beads are desired for the high surface-to-volume ratio, but use of small beads increases bed pressure drop requiring more energy (and power costs) to pump the treated fluid through a bed of smaller particles.

Rejections not based on Prior Art
Claims 1 – 10, 15 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Method Claim 1 recites “ultrapure” water.  The specification states that ultrapure water “typically,” i.e., not necessarily, is characterized by a resistivity of greater than 18 MΩ-cm.   While some prior art, e.g., USP 20110245127 to Suzuki [0043] (“… 18 M cm [sic, MΩ-cm] or higher …”), is consistent with applicant’s figure of at least 18 MΩ-cm, other prior art cites a lower figure of not less than 10 MΩ-cm, e.g., USP 20080314763 to Saito at [0022] or USP 7670676 to Horiishi at col 3 line 59.  Accordingly, the claim 
Per claim 4, it is unclear in which respect claim 4 is narrower than claim 1.  Claim 4’s particle is not narrower than claim 1’s “bead.”  Claim 4’s “mixed bed consist[ing] of a mixture of anion exchange particles and cation exchange particle” is not narrower than claim 1’s “mixed bed ion exchanger.”
Similar grounds apply to claim 5 as to claim 4.
Per claim 10 it is unclear whether both steps (d) and (e) are limiting of the claim, as suggested by “wherein steps (d) and (e) are performed“ (emphasis added) or whether just one or (d) and (e) is required to meet the claimed scope, as suggested by “and/or”.

Claims 4 -5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4’s particle is not narrower than claim 1’s “bead.”  Claim 4’s “mixed bed consist[ing] of a mixture of anion exchange particles and cation exchange particle” is not narrower than claim 1’s “mixed bed ion exchanger” for a “mixed bed ion exchanger” necessarily comprises anion and cation exchanger.  If it is applicant’s position that claim 1 allows for the presence of other materials in the mixed bed ion exchanger but claim 4 does not permit the presence of anything other than . 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Similar grounds apply to claim 5 as to claim 4.

Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 11, 15, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 9023185 to Gifford.
USP 9023185 to Gifford at col 15 Example 3 describes a water treatment module having three sequential mixed bed treatment layers each layer comprising both cationic and anionic exchange resin beads.  Each layer constitutes a “mixed bed ion exchanger.”  The uniform size of the ion exchange resin beads in the first layer is ~600 μm.  The uniform size of the ion exchange resin beads in the middle layer is ~150-300 μm.  The uniform size of the ion exchange resin beads in the final layer is ~600 μm.  
See Gifford col 7 line 40+
Per claim 2, Gifford describes water having a resistivity of 16.4 MΩ-cm (col 15 line 38) rendering it “ultrapure” water per USP 20080314763 to Saito at [0022] or USP 7670676 to Horiishi at col 3 line 59.

Claims 6-7, 9-10 and 12, 13, 14, 18 are rejected under 35 U.S.C. 103 as being obvious over USP 9023185 to Gifford, as applied to claim 1 and to claim 11, respectively, further in view of the admitted prior art.  Applicant admitted that ion exchange resin are typically made from polymerized styrene beads cross linked with divinylbenzene ([0005], so selection of such polymer beads for use in the Gifford ionex application would have been obvious given that such ionex beads are “typically” made from such materials, as admitted.  Per claim 9, the admitted “typical” ultrapure water purification system, e.g., Milli-Q®, comprises a carbon filter, so provision of such for the Giffrod invention would have been obvious. Claim 9 does not require that the water flow through the activated carbon filter after having passed through the ionex beds or before having passed through the ionex beds.  Per claim 10, the admitted “typical” ultrapure water purification system comprises reverse osmosis [0002], and ionex is usually a polishing step.  So provision of a reverse osmosis step before the Gifford IONEX step is suggested by the admitted prior art. 


 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over USP 9023185 to Gifford, as applied to claim 15, further in view of USP 5022994 to Avery.  Gifford teaches that the depth of an upstream ionex layer impact bed performance (col 7 line 57).  It would have been obvious to have optimized the relative depths, i.e., volumes for a typically constant cross section bed vessel, of the three-layer bed to achieve desired performance goals.  Employment of separate modules / containment vessels for containing the three beds would have been obvious in lieu of three layers of the same module (container/vessel), as suggested by USP 5022994 to Avery at col 15 line 59+.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over USP 9023185 to Gifford and the admitted prior art, as applied to claim 14 above, further in view of USP 20080041790 to Rajan.  As noted above, the prior art suggests treating with ionex and activated carbon.  Rajan suggests at claim 7 or at claim 21 doing so in a mixed ionex bed comprising activated carbon.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152